           Case 1:20-cr-00160-MKV Document 486 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                                DOC #:
                                                                          DATE FILED: 9/9/2021
                       -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, SETH                                  20 Cr. 160 (MKV)
 FISHMAN, LISA GIANNELLI, JORDAN
 FISHMAN, RICK DANE, JR., CHRISTOPHER                                  ORDER
 OAKES, JASON SERVIS, KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR., ALEXANDER CHAN,
 and REBECCA LINKE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       At the request of certain Defendants, the Status Conference in this case scheduled for

September 15, 2021 will be held in person in Courtroom 18C of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York, with an option to participate

remotely by videoconference.

       In order to ensure that the proceeding complies with the current COVID-19 protocols of

the Southern District of New York, the parties are directed to inform my Courtroom Deputy by

email (roseanne_dempsey@nysd.uscourts.gov) by 12:00PM on Monday, September 13, 2021

whether they intend to appear in person or remotely, along with the following information:

       -    For any party intending to appear in person, the names of any individual who will
            attend;

       -    For any party appearing remotely by videoconference, the Waiver of Personal
            Appearance and Consent to Videoconference forms previously circulated by the
            Court.




                                                1
           Case 1:20-cr-00160-MKV Document 486 Filed 09/09/21 Page 2 of 2




       Links to participate in the videoconference will be sent to the parties following receipt of

this information. The parties are reminded that while they are in the courthouse, they will need

to adhere to the social distancing and masking requirements then in effect.

       Interested members of the press and public may attend the conference by telephone using

the following dial-in information:

       -    Telephone Number: 1-917-933-2166

       -    Conference ID: 207405766#


SO ORDERED.
                                                     __________________________________
                                                       _________
                                                              _ __
                                                                 ______
                                                                  _   _____
                                                                          ____
                                                                          ____
                                                                            ____
                                                                             ___
                                                                               ____
                                                                                 __________
                                                                                       ___
                                                                                       __
Date: September 9, 2021                                       MARY
                                                              MARY  YK  AY VYSKOCIL
                                                                      KAY  VYS
                                                                             Y KO
                                                                                K CIL
      New York, NY                                           U
                                                             Un
                                                              nited States
                                                             United Sta
                                                                     tates District Judge




                                                2
